     Case 2:21-cv-04027-AB-E Document 21 Filed 08/23/21 Page 1 of 1 Page ID #:212



1
                                                                                       JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10      HYACINTH LIVINGSTON,                       Case No. 2:21-cv-04027-AB (Ex)
11                      Plaintiff,
12      v.                                         ORDER DISMISSING CIVIL ACTION
13
        LOWE’S HOME CENTERS, LLC, a
14      Limited Liability Company; LOWE’S
        COMPANIES, INC.; DOE
15      MANAGER 1 and DOES 1 to 30,
        Inclusive,
16
                        Defendants.
17
18
             THE COURT has been advised that this action has been settled.
19
             IT IS THEREFORE ORDERED that this action is hereby dismissed without
20
       costs and without prejudice to the right, upon good cause shown within 30 days, to re-
21
       open the action if settlement is not consummated. This Court retains full jurisdiction
22
       over this action and this Order shall not prejudice any party to this action.
23
24
25     Dated: August 23, 2021           _______________________________________
                                        ANDRÉ BIROTTE JR.
26                                      UNITED STATES DISTRICT JUDGE
27
28
                                                  1.
